       Case 1:19-cv-02233-TJK Document 9 Filed 02/20/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 WILDEARTH GUARDIANS,                              )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                            Civil Action No. 19-2233 (TJK)
                                                   )
 OFFICE OF THE SECRETARY, U.S.                     )
 DEPARTMENT OF THE INTERIOR,                       )
                                                   )
                Defendants.                        )
                                                   )

                                JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated October 2, 2019, the parties, by and

through undersigned counsel, report to the Court the following in this Freedom of

Information Act (“FOIA”) action.

       Defendants report that the Office of the Secretary’s FOIA Office (“OS FOIA”)

completed its search for responsive records and identified approximately 2,150 pages of

responsive records. The parties previously agreed that OS FOIA would produce (with

appropriate redactions/withholdings, if any) at least 500 pages a month in a series of

rolling releases. Approximately 1,600 pages have been released to date.

       The production is near completion but approximately 500 pages remain to be

produced. OS FOIA anticipates that the remaining pages will be produced before the end

of February 2020.

       Consistent with their previous reports, the parties propose that Defendants will

provide to Plaintiff a legally compliant search affidavit and Vaughn index within 45 days

of completing record production to inform Plaintiff of the scope of the search OS FOIA
       Case 1:19-cv-02233-TJK Document 9 Filed 02/20/20 Page 2 of 2



completed and the basis for record withholdings and redactions, if any. Plaintiff will then

have 45 days to review the search affidavit and Vaughn index and will advise which, if

any, of the withholdings remain to be addressed through summary judgment. The parties

propose that they provide the Court with a joint status report by June 5, 2020.

Dated: February 20, 2020              Respectfully submitted,

                                      TIMOTHY J. SHEA, D.C. Bar #437437
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar #924092
                                      Chief, Civil Division

                              By:     /s/ Robert A. Caplen
                                      ROBERT A. CAPLEN, DC Bar #501480
                                      Assistant United States Attorney
                                      555 4th Street, N.W.
                                      Washington, DC 20530
                                      (202) 252-2523
                                      robert.caplen@usdoj.gov

                                      Counsel for Defendants



                                      /s/ Stuart Wilcox
                                      STUART WILCOX, ESQ.
                                      STUART WILCOX LLC
                                      2340 Dayton Street
                                      Aurora, CO 80010
                                      (720) 331-0385
                                      stuart.wilcox5@gmail.com

                                      Counsel for Plaintiff




                                            -2-
